Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 25, 2022

The Court of Appeals hereby passes the following order:

A22A1219. ELIOT RUTLEDGE v. THE STATE.

      Eliot Rutledge pled guilty in October 2021 to two counts of aggravated assault,
one count of family violence battery, four counts of false imprisonment, two counts
of family violence simple battery, and two counts of criminal damage to property in
the second degree. Rutledge subsequently filed a pro se motion to modify sentence,
which the trial court denied on January 21, 2022. Rutledge filed a notice of appeal of
this ruling on March 24, 2022. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order or judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Couch v.
United Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997).
Rutledge’s notice of appeal is untimely, as it was filed 62 days after entry of the order
he seeks to appeal. Accordingly, this appeal is hereby DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/25/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.